NOT FOR PUBLICATION


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 LYDIA COTZ,

                       Plaintiff,
                                                    Civil Action No. 19-22075 (MAS) (ZNQ)
                       v.

 DIANE GUTIERREZ-SCACCETTI, in                           MEMORANDUM OPINION
 her official capacity as Commissioner of
 the New Jersey Department of
 Transportation,

                       Defendant.


SHIPP, District Judge

       This matter comes before the Court upon Plaintiff Lydia Cotz’s (“Plaintiff”) Motion for a

Temporary Restraining Order (“TRO”) pursuant to Rule 65 of the Federal Rules of Civil

Procedure. (ECF No. 2.) Defendant Diane Gutierrez-Scaccetti (“Defendant”), in her official

capacity as Commissioner of the New Jersey Department of Transportation (“NJDOT”), opposed

(ECF No. 7), and Plaintiff replied (ECF No. 8). The Court held a telephone conference on

January 10, 2020 and set a deadline of January 17, 2020 for additional briefing. (ECF No. 9.)

Plaintiff submitted correspondence on January 15, 2020 (ECF No. 12) requesting an extension of

the briefing deadline to January 23, 2020, which Defendant opposed (ECF No. 13). On January

17, 2020, the Court granted Plaintiff’s request. (ECF No. 14.) On January 24, 2020, Plaintiff

submitted correspondence requesting a further extension to January 30, 2020. (ECF No. 15.) On

February 2, 2020, ten days after the deadline passed, Plaintiff submitted a letter brief. (ECF
No. 16.) Plaintiff submitted further correspondence on February 26, 2020. (ECF No. 18.)1 The

Court has carefully considered the parties’ submissions and decides the matter without oral

argument pursuant to Local Civil Rule 78.1. For the reasons set forth below, Plaintiff’s Motion for

a Temporary Restraining Order is denied, and Plaintiff’s Complaint is dismissed without prejudice.

I.       BACKGROUND

         In or around July 2013, Plaintiff became the owner of real property located at 306 Route

173 in Stewartsville, New Jersey (the “Property”). (Compl. *2, ECF No. 1.)2 Since 1996, the

Property has been on the National Register of Historic Places (the “National Register”). (Id.) The

Property is an “irregularly shaped parcel of nearly [eight] acres, bordered to the north by State

Route 173 and to the south and east by the Pohatcong Creek.” (Id.) Towards the eastern terminus

of the Property, the “parcel tapers to a point where State Route 173 crosses the Pohatcong Creek”

on a bridge that was originally built in 1915. (Id.) The bridge was constructed on land acquired by

Warren County, New Jersey, pursuant to a grant (the “Grant”) from one of Plaintiff’s predecessors

in title. (Id. at *3.)

         In or around 2010, NJDOT determined that the bridge was structurally deficient and no

longer complied with modern safety standards, thus necessitating its replacement (the “Project”).

(Id. at *4; see also Certification of Vandna Patel (“Patel Cert.”) ¶ 3, Def.’s Opp’n Br. Ex. 1, ECF




1
  Because Plaintiff’s January 24, 2020 correspondence, February 2, 2020 letter brief, and
February 26, 2020 correspondence were submitted after the briefing deadline, they were not
considered by the Court.
2
 Because the pages of the Complaint were not individually numbered, the Court references the
page numbers as they appear in the ECF header and denotes such page references with an asterisk.



                                                2
No. 7-1.) The Project would involve the extension of a guiderail3 to comport with modern safety

standards, specifically the 2015 NJDOT Roadway Design Manual. (Compl. *5; Patel Cert. ¶ 4.)

The extension of the guiderail would also require the removal of “at least one majestic black walnut

tree” which is approximately 100 years old. (Compl. *6.) Because of the Grant, as Plaintiff

concedes, the Project would not require a taking by NJDOT. (Id. at *5.)

        The initial design work on the Project was federally funded by the Federal Highway

Administration (“FHWA”). (Patel Cert. ¶ 8.) NJDOT consulted with the New Jersey State Historic

Preservation Office (“SHPO”) “to determine [the Project’s] area of potential effect” and to identify

and assess the impact of the Project on any properties listed on the National Register. (Id. ¶ 9.) The

FHWA concluded that the Project would “adversely affect” the Property and “considered

alternatives to avoid or minimize the adverse effects [but] found they were not feasible.” (Id.

¶¶ 11–12.) The FHWA, SHPO, and NJDOT subsequently developed a plan to attempt to mitigate

the adverse effects of the Project. (Id. ¶ 13.)

        Plaintiff first learned of the Project in or around 2014 when NJDOT representatives began

staking out the boundaries of the Grant. (Compl. *6.) Thereafter, Plaintiff and her husband

objected to the Project and held a series of meetings with an NJDOT project manager and other

NJDOT representatives. (Id. at *6–7.)

        In or around June 2018, NJDOT learned that “the funding mechanism used to fund the

design portion of the [P]roject was not allowable by the FHWA.” (Patel Cert. ¶ 25.) NJDOT,

accordingly, decided to “proceed with the [P]roject as fully State[-]funded.”4 (Id.) Upon



3
 A “guiderail” is a “barrier whose primary function is to prevent penetration and safely redirect
an errant vehicle away from a roadside or median hazard.” (Patel Cert. ¶ 5.)
4
  NJDOT concedes, however, that “the design phase of the [P]roject” was financed with federal
funds. (Patel Cert. ¶ 25.)


                                                  3
discovering that it had utilized an impermissible funding mechanism, NJDOT repaid FHWA the

$667,643.83 incurred during the design phase of the Project. (Id.)

        In or around November 2018, NJDOT hired a contractor to carry out the Project. (Id. ¶ 27.)

In January 2019, NJDOT submitted “an application for [P]roject authorization” to SHPO, which

included the installation of an extended guiderail and tree removal. (Id. ¶ 29.) When the NJDOT

subcontractor attempted to remove the trees later that month, it was obstructed by Plaintiff, who

entered the Project site, “yell[ed] at the contractor and call[ed] the Greenwich police.” (Id. ¶ 30.)

Following this incident, NJDOT considered an alternative design for the bridge, where the flared

end of the guiderail would be replaced by a crash cushion.5 (Id.) In February 2019, SHPO indicated

that it preferred the original design with the flared guiderail because it was “less obtrusive within

this historic setting” but “did not oppose the use of the crash cushion” if Plaintiff and her husband

preferred that option. (Id.)

        On or about February 6, 2019, NJDOT held a public forum and invited members of the

public to “review exhibits of the [P]roject, ask questions[,] and discuss any concerns with NJDOT

representatives and the contractor.” (Id. ¶ 32.) On or about April 22, 2019, NJDOT presented the

alternative design option to Plaintiff and her husband, but they rejected it. (Id. ¶¶ 33–34.)

        On or about August 9, 2019, SHPO determined that “NJDOT’s application for [P]roject

authorization was technically complete and professionally sufficient.” (Id. ¶ 36.) SHPO further

stated that the Project “met the Secretary of the Interior’s [s]tandards for [r]ehabilitation and . . .

did not constitute an encroachment” on the Property. (Id. ¶ 38.)




5
  “A ‘crash cushion’ is a type of traffic barrier that can be used to shield obstructions[,] such as
overhead sign supports, bridge piers, bridge abutments, ends of retaining walls, bridge parapets,
bridge railings[,] and longitudinal barriers. Stated differently, a crash cushion is a type of an end
treatment on a guiderail that enhances public safety.” (Patel Cert. ¶ 31.)


                                                  4
       On or about December 12, 2019, NJDOT engaged a contractor to remove trees from the

Project area. (Id. ¶ 40.) Once again, Plaintiff and her husband obstructed the work; Plaintiff’s

husband physically stood in front of one of the trees to prevent its removal. (Id.)

       On December 30, 2019, Plaintiff filed a one-count Complaint alleging that Defendant

failed to properly assess the visual impact of the Project, in violation of the National Environmental

Policy Act (“NEPA”), 42 U.S.C. §§ 4321, et seq.; the National Historic Preservation Act

(“NHPA”), 54 U.S.C. §§ 300101, et seq.; and the analogous New Jersey state law provisions.6

(Compl. *7.) Plaintiff requested the Project “be enjoined pending proper and full completion of

the § 106 review process.”7 (Id.) On the same day, Plaintiff moved for a Temporary Restraining

Order enjoining Defendant from proceeding with the Project. (TRO Motion, ECF No. 2.)

II.    LEGAL STANDARD

       The analysis for a TRO is the same as that for a preliminary injunction. NutraSweet Co. v.

Vit-Mar Enters., Inc., 112 F.3d 689, 693 (3d Cir. 1997). Because the grant of injunctive relief is

“an extraordinary remedy,” a TRO “should be granted only in limited circumstances.” Kos Pharm.,

Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004) (citation omitted). Plaintiff bears the burden

of establishing that (1) it is likely to succeed on the merits; (2) it is likely to suffer immediate,

irreparable harm; (3) the balance of equities tips in its favor; and (4) that an injunction is in the

public interest. Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008). Movants bear the burden of

“meet[ing] the threshold for the first two ‘most critical’ factors: . . . that [they] can win on the



6
 Specifically, Plaintiff avers Defendant violated 54 U.S.C. § 300106, 42 U.S.C. § 4332, 36 C.F.R.
§ 800, N.J. Stat. Ann. § 13:1B-15.131, and N.J. Admin. Code § 7:4-7.4. (See Compl. *7.)
7
  Section 106 has been described as a “stop, look, and listen” provision, requiring an agency to
acquire information before acting. See Friends of the Atglen-Susquehanna Trail, Inc. v. Surface
Transp. Bd., 252 F.3d 246, 252 (3d Cir. 2001). The specific Section 106 regulations are codified
in 36 C.F.R. § 800, et seq.


                                                  5
merits . . . and that it is more likely than not [they will] suffer irreparable harm in the absence of

preliminary relief.” Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017). “If these

gateway factors are met, a court then considers the remaining two factors and determines in its

sound discretion if all four factors, taken together, balance in favor of granting the requested

preliminary relief.” Id. Failure to establish any element renders the remedy inappropriate. See

NutraSweet Co. v. Vit-Mar Enters., Inc., 176 F.3d 151, 153 (3d Cir. 1999).

III.   DISCUSSION

       The Court, at the outset, notes that Plaintiff cites to no authority, Third Circuit or otherwise,

for the proposition that either the NHPA or NEPA creates a private right of action. (See generally

Pl.’s Moving Br.; see generally Pl.’s Reply Br.) Because the Court’s jurisdiction over this matter

is premised on Plaintiff stating a claim under federal law, the Court begins by analyzing whether

Plaintiff has established a reasonable likelihood of success on the merits for either her NHPA or

NEPA claim.8

       A.      Plaintiff Fails to Establish A Likelihood of Success on the Merits for Her
               NHPA Claim

       As a threshold matter, the Court analyzes whether either the NHPA or NEPA creates a

private right of action. A “private right[] of action to enforce federal law must be created by

Congress.” Alexander v. Sandoval, 532 U.S. 275, 286 (2001) (citing Touche Ross & Co. v.

Redington, 442 U.S. 560, 578 (1979)). When analyzing whether an implied private right of action

exists, a court must determine whether the federal statute “displays an intent to create not just




8
  Plaintiff alleges “[t]his Court has [original] jurisdiction pursuant to [28 U.S.C. § 1331,] as the
claims arise under a federal statute . . . the [NHPA] and . . . [NEPA]. This Court also has concurrent
jurisdiction over pendent state law claims pursuant to [28 U.S.C. § 1367].” (Compl. ¶ 3.)


                                                  6
a private right but also a private remedy.” Id. (citing Transamerica Mortg. Advisors, Inc. v. Lewis,

444 U.S. 11, 15 (1979)).

           In Sandoval, the Court held that, “[l]ike substantive federal law itself, private rights of

action to enforce federal law must be created by Congress.” Sandoval, 532 U.S. at 286. Therefore,

“[t]he judicial task is to interpret the statute Congress has passed to determine whether it displays

an intent to create not just a private right but also a private remedy.” Id. “Statutory intent on this

latter point is determinative,” and “[w]ithout it, a cause of action does not exist and courts may not

create one, no matter how desirable that might be as a policy matter, or how compatible with the

statute.” Id. at 286–87. Considering Sandoval, the Third Circuit created a two-pronged test to

determine whether a private right of action exists under a federal statute: “(1) whether Congress

intended to create a personal right in the plaintiff; and (2) whether Congress intended to create a

personal remedy for that plaintiff.” McGovern v. Cty. of Philadelphia, 554 F.3d 114, 116 (3d

Cir. 2009). If both prongs of the test are satisfied, a court “may . . . hold that an implied private

right of action exists under a federal statute.” Wisniewski v. Rodale, Inc., 510 F.3d 294, 301 (3d

Cir. 2007).

           Most recently, in Camden County Historical Society v. Department of Transportation, the

District of New Jersey held that no private right of action exists under the NHPA. 371 F. Supp. 3d

187, 189 (D.N.J. 2019). The Court finds the reasoning of Camden County persuasive and adopts

it here.

           In Camden County, the court sought to reconcile the Third Circuit’s 1991 decision in

Boarhead Corp. v. Erickson9—wherein the Third Circuit found that the NHPA created a private

right of action—with the analytical schema the Supreme Court articulated in 2001 in Sandoval.



9
    923 F.2d 1011 (3d Cir. 1991).


                                                    7
Camden Cty. Historical Soc’y, 371 F. Supp. 3d at 190–91. In Boarhead, the Third Circuit found

that, because of the fee-shifting provision of the NHPA, “Congress must have intended to establish

a private right of action to interested parties.” Boarhead Corp., 923 F.2d at 1017 (citing Vieux

Carre Prop. Owners, Residents & Assocs., Inc. v. Brown, 875 F.2d 453, 458 (5th Cir. 1989)).

       The Camden County court noted that, because neither the Third Circuit nor the Supreme

Court had expressly overruled Boarhead, it was still the law of the Third Circuit. Camden Cty.

Historical Soc’y, 371 F. Supp. 3d at 190. The court, however, explained that a “fair question

remains whether, under principles of vertical stare decisis, this [c]ourt is bound to follow Boarhead

in light of the subsequent decision by the Supreme Court in Sandoval, and subsequent Third Circuit

decisions applying Sandoval.” Id.

       The NHPA states, in relevant part,

               [t]he head of any Federal agency having direct or indirect
               jurisdiction over a proposed Federal or federally assisted
               undertaking in any State and the head of any Federal department or
               independent agency having authority to license any undertaking,
               prior to the approval of the expenditure of any Federal funds on the
               undertaking or prior to the issuance of any license, shall take into
               account the effect of the undertaking on any historic property. The
               head of the Federal agency shall afford the Council a reasonable
               opportunity to comment with regard to the undertaking.

54 U.S.C. § 306108. The Camden County court noted that “[t]his provision contains no mention

of rights at all.” Camden Cty. Historical Soc’y, 371 F. Supp. 3d at 193. Moreover, “the statute

focuses on the person regulated (i.e., ‘the Federal agency’) rather than entitlements for the person

protected” and “task[s] a federal agency with enforcement.” Id.

       The Camden County plaintiff argued that the text of 36 C.F.R. 800.2(c)(5), which describes

who may participate in the Section 106 review process, evidenced a Congressional intent to create

a private right action. Id. That section provides, in relevant part, “[c]ertain individuals and




                                                 8
organizations with a demonstrated interest in the undertaking may participate [in the Section 106

process] as consulting parties due to the nature of their legal or economic relation to the

undertaking or affected properties, or their concern with the undertaking’s effects on historic

properties.” 36 C.F.R. § 800.2(c)(5) (emphasis added).

       The Camden County court found this argument “fail[ed] for two independent reasons.” 371

F. Supp. 3d at 193. First, the regulatory language was permissive, not mandatory, “which is at least

somewhat inconsistent with an intent to create a legal entitlement.” Id. (citing Three Rivers Ctr.

for Indep. Living v. Hous. Auth. of the Cty. of Pittsburgh, 382 F.3d 412, 419–20 (3d Cir. 2004)

(“Personal rights are those intentionally and unambiguously conferred through rights-creating

language.”) (internal citation and quotations omitted)). “Second, and more to the point, Sandoval

clearly states that Congress must create the asserted right in a statute; an executive agency cannot

do so in a regulation.” Id. (citing Sandoval, 532 U.S. at 291). The court concluded, therefore, that

“the NHPA does not create a personal, privately enforceable right.” Id.

       Turning to the “private remedy” prong of the analysis, the court held that the plaintiff had

failed to identify any express private remedy provision under the NHPA and that the statute’s

“attorneys fees provision is not tantamount to a private remedy provision.” Id. at 193 n.12 (citing

San Carlos Apache Tribe v. United States, 417 F.3d 1091, 1099 (9th Cir. 2005) (finding in the

absence of any private right of action language, a fee provision is “ambiguous on the cause of

action point” and “such an ambiguity can hardly be converted into an implied right of action”);

Friends of Hamilton Grange v. Salazar, No. 08-5220, 2009 WL 650262, at *21 (S.D.N.Y.

Mar. 12, 2009) (“[T]he presence of a fee award provision is not dispositive of the issue of a private

right of action . . . . Having found that the text of Section 106 and 110, wholly directed at agencies,

does not provide a private right of action, plaintiffs’ claims arising directly under the




                                                  9
NHPA are therefore dismissed.”).

        Addressing the plaintiff’s argument that a failure to recognize a private right of action

under the NHPA would leave the statute “with no enforcement provision at all,” the court noted

that review of agency action was nonetheless available under Section 706(2) of the Administrative

Procedure Act (“APA”), 5 U.S.C. § 701, et seq. Camden Cty. Historical Soc’y, 371 F. Supp. 3d at

193. The court further found that “the absence of a remedy provision cannot be an invitation for

the courts to create such a remedy.” Id. at 194 (citing Sandoval, 532 U.S. at 286–87; Three Rivers

Ctr. for Indep. Living., 382 F.3d at 420). The court concluded “that the NHPA does not create a

private right of action.” Id.

        Following the decision in Sandoval, courts in other circuits and districts have similarly held

or suggested that no private right of action exists under the NHPA. E.g., Shanks v. Dressel, 540

F.3d 1082, 1092 (9th Cir. 2008) (holding that Section 106 of the NHPA does not provide a private

right of action and that challenges must be brought under the APA); Karst Envtl. Educ. & Prot.,

Inc. v. E.P.A., 475 F.3d 1291, 1295 (D.C. Cir. 2007) (“[The] NHPA, like NEPA, contains no

private right of action.”); San Carlos Apache Tribe, 417 F.3d at 1099 (same); Nat’l Post Office

Collaborative v. Donahoe, No. 13-1406, 2013 WL 5818889, at *8 (D. Conn. Oct. 28, 2013)

(“[B]ecause NEPA and NHPA do not provide private rights of action, courts review agency actions

under the [APA].”); see also Coal. of Concerned Citizens To Make Art Smart v. Fed. Transit

Admin. of U.S. Dep’t of Transp., 843 F.3d 886, 901 (10th Cir. 2016) (noting in dicta that no private

right of action exists under the NHPA or NEPA); Narragansett Indian Tribe v. R.I. Dep’t of

Transp., 903 F.3d 26, 29–30 (1st Cir. 2018) (“We have previously assumed, without deciding, that

the NHPA creates some type of private right of action. Such an assumption subsequently became

more tenuous in the wake of [Sandoval].”) Considering the weight of the persuasive authority and




                                                 10
because Plaintiff did not brief the issue,10 the Court finds Plaintiff has failed to establish the NHPA

provides a private right of action, and has, therefore, failed to establish a likelihood of success on

the merits as to her NHPA claim.11

       B.      Plaintiff Fails to Establish A Likelihood of Success on the Merits for Her
               NEPA Claim

       As with her NHPA claim, Plaintiff advances no argument that the NEPA provides a private

right of action. (See generally Pl.’s Moving Br.; see generally Pl.’s Reply Br.) Moreover, post-

Sandoval, the Third Circuit has held that there is no private right of action under NEPA and that

plaintiffs must instead bring suit under the APA. See Maiden Creek Assocs., L.P. v. U.S. Dep’t of

Transp., 823 F.3d 184, 189 (3d Cir. 2016) (“Because NEPA does not include a citizen’s suit

provision, [the plaintiffs] commenced this action by way of the [APA].”).

       Here, Plaintiff brings a one-count Complaint asserting claims under the NHPA, NEPA, and

analogous state law provisions. (Compl. *7.) Plaintiff does not assert a claim under the APA. (See

id.) Nor does Plaintiff’s subsequent briefing mention or discuss the APA. (See generally Pl.’s

Moving Br.; see generally Pl.’s Reply Br.)12 Given the weight of the persuasive authority and




10
   In her opposition brief, Defendant argued that neither the NHPA nor the NEPA creates a private
right of action. (See Def.’s Opp’n Br. 18.) Plaintiff did not address this argument in her Reply
Brief. (See generally Pl.’s Reply Br.)
11
  Because the Court finds that Plaintiff has failed to establish a likelihood of success on the merits,
the Court does not reach the remaining factors of the TRO analysis.
12
   In her Reply Brief, Plaintiff references and advances arguments as to the applicability of certain
provisions of the Rivers and Harbors Act, 33 U.S.C. §§ 401, et seq., and the Clean Water Act, 33
U.S.C. §§ 1251, et seq., to the present matter. (See Pl.’s Reply Br. *3.) Plaintiff does not, however,
assert a claim under any of these statutes. (See Compl. *7.) Moreover, “[a] party may not amend a
pleading by way of allegations in an opposition brief.” Soto v. New Jersey, No. 17-13450, 2019
WL 1724258, at *5 n.5 (D.N.J. Apr. 18, 2019) (citing Frederico v. Home Depot, 507 F.3d 188,
201–02 (3d Cir. 2007)). The Court, therefore, does not consider Plaintiff’s arguments as to these
statutes.


                                                  11
because Plaintiff did not raise the issue, the Court finds Plaintiff has failed to establish that the

NEPA provides a private right of action and has, therefore, failed to establish a likelihood of

success on the merits as to her NEPA claim.13

       C.      Plaintiff’s State Law Claims

       Having found that neither the NHPA nor NEPA provides a private right of action, the Court

sua sponte considers whether to dismiss these claims for failure to state a claim. See Bryson v.

Brand Insulations, Inc., 621 F.2d 556, 559 (3d Cir. 1980) (“The district court may on its own

initiative enter an order dismissing the action provided that the complaint affords a sufficient basis

for the court’s action.”); Michaels v. State of N.J., 955 F. Supp. 315, 331 (D.N.J. 1996) (“It is well

established that, even if a party does not make a formal motion to dismiss, the court may, sua

sponte, dismiss the complaint where the inadequacy of the complaint is clear.”); see, e.g., Garden

City Boxing Club, Inc. v. Fernandez, No. 05-3873, 2006 WL 8457730, at *3 (D.N.J. May 31, 2006)

(denying the plaintiff’s motion for default judgment and sua sponte “dismissing the case without

prejudice because [p]laintiff has not stated a claim upon which relief can be granted.”); Huafeng

Xu v. Walsh, No. 13-5626, 2014 WL 4388663, at *1 (D.N.J. Sept. 4, 2014), aff’d, 604 F. App’x

124 (3d Cir. 2015) (sua sponte dismissing the plaintiff’s complaint for failure to state a claim); see

also 5B C. Wright & A. Miller, Federal Practice and Procedure § 1357 (3d ed. 2004) (“Even if a

party does not make a formal motion under Rule 12(b)(6), the district judge on his or her own

initiative may note the inadequacy of the complaint and dismiss it for failure to state a claim as

long as the procedure employed is fair to the parties.”).




13
  Because the Court finds the Plaintiff has failed to establish a likelihood of success on the merits,
the Court does not reach the remaining factors of the TRO analysis.



                                                 12
        Here, because neither federal statute provides a private right of action for Plaintiff’s claims,

Plaintiff has failed to state a claim that arises under federal law. The Court, accordingly, sua sponte

dismisses Plaintiff’s federal law claims. Because the Court dismisses Plaintiff’s claims arising

under federal law, the Court declines to exercise supplemental jurisdiction over Plaintiff’s state-

law claims. 28 U.S.C. § 1367(c) (stating a district court “may decline to exercise supplemental

jurisdiction over a claim” if “the district court has dismissed all claims over which it has original

jurisdiction”).

        Because the Court declines to exercise supplemental jurisdiction over Plaintiff’s state-law

claims, the Court does not consider the claims in its TRO analysis. Having found Plaintiff failed

to establish a likelihood of success on the merits as to her NHPA and NEPA claims, the Court

denies Plaintiff’s Motion for a TRO. See NutraSweet Co. v. Vit-Mar Enters., Inc., 176 F.3d 151,

153 (3d Cir. 1999) (Failure to establish any element renders the remedy inappropriate). Because

the Plaintiff’s claims over which the Court has original jurisdiction are dismissed for failure to

state a claim and because the Court declines to exercise supplemental jurisdiction over Plaintiff’s

state-law claims, the Court sua sponte dismisses Plaintiff’s Complaint without prejudice. The

Court shall grant Plaintiff leave to amend her Complaint.

IV.     CONCLUSION

        For the reasons set forth above, Plaintiff’s Complaint (ECF No. 1) is dismissed without

prejudice and Plaintiff’s Motion for a Temporary Restraining Order (ECF No. 2) is denied. The

Court will enter an Order consistent with this Memorandum Opinion.


                                                               s/ Michael A. Shipp
                                                               MICHAEL A. SHIPP
                                                               UNITED STATES DISTRICT JUDGE

Dated: March 18, 2020



                                                  13
